DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thomas Basso on 04/21/2022.
           Claims 3 and 13 are cancelled.
 	 In claim 4, line 1, replace word "claim 3” with --claim 1--.
           In claim 9, line 1, replace word "claim 3” with  --claim 1--.
           In claim 14, line 1, replace word "claim 13” with --claim 1--.
           In claim 19, line 1, replace word “claim 13” with--claim 11--.

The application has been amended as follows: 
3.        (Currently Amended).
           Claim 1.  A display device comprising: a display panel; a case provided at a back surface of the display panel; and 5a flexible wiring board including a first end connected to the display panel and curved along an outer surface of the case, the flexible wiring board comprising a sheet-shaped substrate having a first surface that is flat and a second surface opposite to the first surface, a conductive layer formed on the first surface of the substrate and constituting wires, and a protective layer overlaid on the conductive 10layer and the substrate, the substrate comprising a first portion including a first end joined to the display panel, a second portion including a second end opposite to the first end, and a third portion provided between the first portion and the second portion, a thickness of a part of the third portion is smaller than a thickness of the first portion and 15a thickness of the second portion, the flexible wiring board is curved at the third portion, wherein the flexible wiring board includes a first side edge and a second side edge both of which extend from the first end to the second end, and the third portion of the substrate is provided from the first side edge to the second side edge.

 	Claim 11. A flexible wiring board comprising: - 19 - a sheet-shaped substrate having a first surface that is flat and a second surface opposite to the first surface, a conductive layer formed on the first surface of the substrate and constituting wires, and a protective layer overlaid on the conductive layer and the substrate, the substrate comprising a first portion including a first end, a second portion including a 5second end opposite to the first end, and a third portion provided between the first portion and the second portion, wherein a thickness of a part of the third portion is smaller than a thickness of the first portion and a thickness of the second portion, which further comprises: a first side edge and a second side edge both of which extend from the first end to the 15second end, and the third portion is provided from the first side edge to the second side edge. 

Allowable Subject Matter
4.         Claims 1-2, 4-12 and 14-19 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach” A display device comprising: the flexible wiring board comprising a sheet-shaped substrate having a first surface that is flat and a second surface opposite to the first surface, a conductive layer formed on the first surface of the substrate and constituting wires, and a protective layer overlaid on the conductive 10layer and the substrate, the substrate comprising a first portion including a first end joined to the display panel, a second portion including a second end opposite to the first end, and a third portion provided between the first portion and the second portion, a thickness of a part of the third portion is smaller than a thickness of the first portion and 15a thickness of the second portion, the flexible wiring board is curved at the third portion, wherein the flexible wiring board includes a first side edge and a second side edge both of which extend from the first end to the second end, and the third portion of the substrate is provided from the first side edge to the second side edge," as recited claim 1, “A flexible wiring board comprising: - 19 - a sheet-shaped substrate having a first surface that is flat and a second surface opposite to the first surface, a conductive layer formed on the first surface of the substrate and constituting wires, and a protective layer overlaid on the conductive layer and the substrate, the substrate comprising a first portion including a first end, a second portion including a 5second end opposite to the first end, and a third portion provided between the first portion and the second portion, wherein a thickness of a part of the third portion is smaller than a thickness of the first portion and a thickness of the second portion, which further comprises: a first side edge and a second side edge both of which extend from the first end to the 15second end, and the third portion is provided from the first side edge to the second side edge.” as recited claim 11.
           Claims 2, 4-10, 12 and 14-19 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 11.

Relevant Arts
6.        A) Lee et al.  (US 2012/0125536) teaches Provided is a display apparatus. The display apparatus includes a display panel, a back cover disposed on a rear side of the display panel, the back cover having a curved shape of which both ends protrude forward, and a fixing part fixing the back cover to maintain the curved shape of the back cover. The display panel is curved in a shape corresponding to that of the back cover.

             B) Ueyama (2010/0149764 A1) teaches A hinge mechanism of a foldable device for foldably connecting one end parts of a pair of device cases to each other, comprises a first frame having first and second arm pieces, a second frame having third and fourth arm pieces, and a third frame having first and second connection pieces with first to fourth joining parts (34) to (37). The first to fourth arm pieces are rotatably connected to the first to fourth joining parts to form first to fourth connection parts to (104), and drive mechanisms and link mechanisms are formed in the first to fourth connection parts. When the first frame is rotated in one direction relative to the third frame, the second frame is rotated by the same angle as the rotated angle of the first frame in the opposite direction of the third frame. Thus, the hinge mechanism of the foldable device can stably fold the device cases without producing a displacement between both housings thereof when the device cases are folded by providing different axes in the device cases. Furthermore, a foldable device having the hinge mechanism can be provided. 

Conclusion
7.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571) 270-1607. The examiner can normally be reached M-F 9-5.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is




available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848